SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1169
CA 13-00344
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


ERICA DANIELS, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

FRANCES A. RUMSEY, DEFENDANT-APPELLANT,
AND BUWAYNA DANIELS, DEFENDANT-RESPONDENT.
(APPEAL NO. 3.)


BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANT-APPELLANT.

THE HIGGINS KANE LAW GROUP, P.C., BUFFALO (TERRENCE P. HIGGINS OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.

COHEN & LOMBARDO, P.C., BUFFALO (JAMES J. NASH OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Gerald J.
Whalen, J.), entered August 22, 2012. The order, inter alia, granted
the motion of defendant BuWayna Daniels for summary judgment
dismissing the complaint and cross claims against her.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Daniels v Rumsey ([appeal No. 2] ___ AD3d
___ [Nov. 15, 2013]).




Entered:   November 15, 2013                    Frances E. Cafarell
                                                Clerk of the Court